DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 01/05/2022. Claims 1-16 are examined.
Specification
Amendments to the abstract were received.  The amended abstract has been entered.
Amendments to the specification were received.  The amended specification has been entered.

Drawings
The drawings filed 01/05/2022 have been entered.  However: 
Figures 4A-4B, filed on 01/05/2022, are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement in claim 14 and the aircraft comprising the arrangement in claim 16 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.  Drawings do not show two gas turbine engines having two spools and two generators and how the first generator connected to the first spool of the first gas turbine engine is connected to the second generator is connected to the second spool of the second gas turbine engine.  






Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang 2015/0123463 (“Huang ‘463”) in view of Huang 2019/0257211 (“Huang ‘211”), and further in view of Pan 2013/0200714. 
Regarding Claim 1, Huang ‘463 teaches an electrical system 42 for connecting rotary electric machines 10 with gas turbine spools 28,26, further comprising: 
	a first dual-wound rotary electric machine 48 mechanically coupled 5with a first gas turbine spool 28; a second dual-wound rotary electric machine 46 mechanically coupled with a second gas turbine spool (Fig. 2).
Huang ‘463 further teaches that first and second dual-wound rotary electric machines 46,48 may have separate or integrated rectifier or filtering circuit coupled to the electrical machine to convert AC to DC voltage.  Huang further teaches that if included, multiple primary and secondary windings are envisioned to be used as necessary for particular application ([0017]).
Huang ‘463 does not teach a first dual-wound rotary electric machine comprising a first three-phase sub-machine and a second three-phase sub-machine; a second dual-wound rotary electric machine comprising a third three-phase sub--machine and a fourth three-phase submachine; 10a set of N = 4 bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc), each of which has an associated index n = (1,...,N), and for all n, the ac side of the nth bidirectional converter circuit is connected with the nth three-phase sub-machine; and 15the dc side of the first converter circuit is connected with the dc side of the third converter circuit, and the dc side of the second converter circuit is connected with the dc side of the fourth converter circuit.
Huang ‘211 teaches 
a dual-wound rotary electric machine 12 mechanically coupled 5with a first gas turbine spool (20 or 18; 20 low speed pool or 18 high speed spool) and comprising a first three-phase submachine 22 (first set of windings 22 - T1, T3, and T5) and a second three-phase submachine 24 (second set of windings 24 - T2, T4, and T6) ([0019-0023; Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each of the first and second dual-wound rotary electric machines 48, 46 of Huang ‘463 with Huang ‘211’s dual-wound rotary electric machine 12, such that the first dual-wound rotary electric machine 48 comprises a first three-phase sub-machine and a second three-phase sub-machine, and the second dual-wound rotary electric machine 46 comprises a third three-phase sub-machine and a fourth three-phase sub-machine, as taught by Huang ‘211, in order to provide the appropriate amount of power output form the generator for the corresponding speed mode or speed range (Huang ‘211; [0003]).
Huang ‘463 in view of Huang ‘211 does not teach 10a set of N = 4 bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc), each of which has an associated index n = (1,...,N), and for all n, the ac side of the nth bidirectional converter circuit is connected with the nth three-phase submachine; and 15the dc side of the first converter circuit is connected with the dc side of the third converter circuit, and the dc side of the second converter circuit is connected with the dc side of the fourth converter circuit.
Pan teaches a similar first and second dual-wound rotary electric machines 16 (see Fig. 1) and 
10a set of N = 4 bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc) (32A, 32B, and same for duplicate machine) (Fig. 1), each of which has an associated index n = (1,...,N), and for all n, the ac side of the nth bidirectional converter circuit is connected with the nth three-phase submachine (seen in Fig. 1); and 15the dc side of the first converter circuit is connected with the dc side of the third converter circuit (seen in Fig. 1), and the dc side of the second converter circuit is connected with the dc side of the fourth converter circuit (seen in Fig. 1) ([0016]; Fig. 1).


















It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first and second dual-wound rotary electric machines 48, 46 of Huang ‘463 in view of Huang ‘211, with Pan’s set of N = 4 bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc) (32A, 32B, and same for machine 12), each of which has an associated index n = (1,...,N), and for all n, the ac side of the nth bidirectional converter circuit is connected with the nth three-phase submachine; and 15the dc side of the first converter circuit is connected with the dc side of the third converter circuit, and the dc side of the second converter circuit is connected with the dc side of the fourth converter circuit (in Fig. 1), in order to improve overall system efficiency and performance  (Pan; [0003], ll. 1-4).
Regarding Claim 2, Huang ‘463 in view of Huang ‘211 and Pan teaches the invention as claimed and as discussed above for claim 1.  However, Huang ‘463 in view of Huang ‘211 and Pan, as discussed so far, does not teach the dc side of the first converter circuit and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus; and the dc side of the second converter circuit and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus.
Pan further teaches 
the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit (seen in Fig 1) are connected to a first dc output bus 62 (Fig. 1); 
and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit (seen in Fig 1) are connected to a second dc output bus 64 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the four bidirectional converter circuits (32A, 32B, and same for duplicate machine) of Huang ‘463 in view of Huang ‘211 and Pan, and have the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit (seen in Fig 1) are connected to a first dc output bus 62 (Fig. 1); and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit (seen in Fig 1) are connected to a second dc output bus 64 (Fig. 1), as taught by Pan, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 13, Huang ‘463 in view of Huang ‘211 and Pan teaches the invention as claimed and as discussed above for claim 1, and Huang ‘463 further teaches 
a gas turbine engine 10 having a low-pressure spool 28 and a high-pressure spool 26, and further comprising the electrical system of claim 1 (see rejection of claim 1 above), in which the first gas turbine spool 28 is the low-pressure spool 28 and the second gas turbine spool 26 is the high-pressure spool 26 (Figs. 1-2).
Regarding Claim 15, Huang ‘463 in view of Huang ‘211 and Pan teaches the invention as claimed and as discussed above for claim 13, and Huang ‘463 further teaches 
the aircraft (aircraft) comprising the gas turbine 10 of claim 13 ([0002]).






Claims 3-6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘463 in view of Huang ‘211 and Pan, and further in view of Nakagawa 2015/0061378. 

Regarding Claim 3, Huang ‘463 in view of Huang ‘211 and Pan teaches the invention as claimed and as discussed above for claim 2.  However, Huang ‘463 in view of Huang ‘211 and Pan, does not teach the connection to 25the first dc output bus is via a first switch array, and the connection to the second dc output bus is via a second switch array; Nakagawa specifically teaching said switches to be used in aircraft electrical systems.
Nakagawa teaches a connection to a first dc output bus 11 and a connection to the second dc output bus 12 via a switch array [a] (switch array [a] comprises switches 18i-18l) ([0072-76]; Annotated Fig. 2, below).

    PNG
    media_image1.png
    773
    1037
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nakagawa (US 2015/0061378)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection to the first and second dc output buses 62, 64 respectively of Huang ‘463 in view of Huang ‘211 and Pan and include Nakagawa’s switch array [a], and have one switch array [a] arranged on the first dc output bus 62, and have another switch array [a] arranged on the second dc output bus 64, in order to efficiently supply and distribute electric power and reduce the life cost of the aircraft (Nakagawa; [0053]).  Note, the switch array [a], as taught by Nakagawa, is applied for its stated and intended use of distributing electrical power from various power sources to various DC buses, and not its location in the prior art.
Regarding Claim 4, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 3.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, as discussed so far, does not teach the connection a first input connected with one of the converter circuits;  a second input connected with another one of the converter circuits; an output connected with one of the dc output busses; a first switch between the first input and the output; a second switch between the second input and the output; and a bus tie across the first input and the second input, the bus tie comprising a third switch.
Nakagawa further teaches the switch array [a] comprises:
a first input [b] connected with one of the converter circuits 20b;  
a second input [c] connected with another one of the converter circuits 20c; 
an output [d] connected with one of the dc output busses 11; 
a first switch 18i between the first input [b] and the output [d]; 
a second switch 18m between the second input [c] and the output [d]; 
a bus tie [g] across the first input [b] and the second input [c], the bus tie [g] comprising a third switch 18k ([0072-76]; Annotated zoomed in Fig. 2, below).

    PNG
    media_image2.png
    429
    437
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Nakagawa (US 2015/0061378)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first and second switch array of Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa and have each of the first and second switch array comprise a first input [b] connected with one of the converter circuits 20b; a second input [c] connected with another one of the converter circuits 20c; an output [d] connected with one of the dc output busses 11; a first switch 18i between the first input [b] and the output [d]; a second switch 18m between the second input [c] and the output [d]; and a bus tie [g] across the first input [b] and the second input [c] with the bus tie [g] comprising a third switch 18k, as taught by Nakagawa, for the same reason as discussed in rejection of claim 3 above.
Regarding Claim 5, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, as discussed so far, does not teach the first switch array and the second switch array are configured to operate in a no-fault condition in which the first switch and the second switch are closed, and 10the third switch is opened.  
The recitation “the first switch array and the second switch array are configured to operate in a no-fault condition in which the first switch and the second switch are closed, and 10the third switch is opened” is directed to an intended use of the first and second switch arrays.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa comprising Huang ‘463 in view of Huang ‘211’s first and second dual-wound rotary electric machines 48,46, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating in a no-fault condition in which the first switch and the second switch are closed, and 10the third switch is opened, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the applied prior art, and is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa.
Regarding Claim 6, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, as discussed so far, does not teach the first switch array and the second switch array are configured to operate in a first fault condition in which the second switch is closed, and the first switch and the third switch are opened.  
The recitation “the first switch array and the second switch array are configured to operate in a first fault condition in which the second switch is closed, and the first switch and the third switch are opened” is directed to an intended use of the first and second switch arrays.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa comprising Huang ‘463 in view of Huang ‘211’s first and second dual-wound rotary electric machines 48,46, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating in a first fault condition in which the second switch is closed, and the first switch and the third switch are opened, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 8, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, as discussed so far, does not teach the first switch array and the second switch array are configured to operate in a second 25fault condition in which the first switch is closed, and the second switch and the third switch are opened.
The recitation “the first switch array and the second switch array are configured to operate in a second 25fault condition in which the first switch is closed, and the second switch and the third switch are opened” is directed to an intended use of the first and second switch arrays.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa comprising Huang ‘463 in view of Huang ‘211’s first and second dual-wound rotary electric machines 48,46, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating in a second fault condition in which the first switch is closed, and the second switch and the third switch are opened, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 10, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, as discussed so far, does not teach the first switch array and the second switch array are configured to operate in a third fault condition in which the third switch is closed, and the first switch and the 10second switch are opened.
The recitation “the first switch array and the second switch array are configured to operate in a third fault condition in which the third switch is closed, and the first switch and the second switch are opened” is directed to an intended use of the first and second switch arrays.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa comprising Huang ‘463 in view of Huang ‘211’s first and second dual-wound rotary electric machines 48,46, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating in a third fault condition in which the third switch is closed, and the first switch and the second switch are opened, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 12, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, as discussed so far, does not teach the switches are dc 20contactors.
Nakagawa further teaches 
the switches (18i, 18m, and 18k) are dc 20contactors (implicitly) (seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the switches (18i, 18m, and 18k) of Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa and make switches be dc contactors, as taught by Nakagawa, for the same reason as discussed in rejection of claim 3 above.

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, and further in view of Bala 8994206. 
Regarding Claim 7, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 6.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, does not teach a control circuit configured to: operate the first switch array in the first fault condition in response to identification of a fault between the first three-phase submachine and the first converter circuit; and operate the second switch array in the first fault condition in response to identification of a fault between the second three-phase submachine and the second converter circuit.
Bala teaches a similar first and second switch arrays (seen in Fig. 7) and
controllers 108 and a control circuit (seen in Fig. 7) configured to operate the first switch array [m], and operate the second switch array [n] (Col. 5, l. 61 - Col. 6, l. 34; Annotated Fig. 7, below).

    PNG
    media_image3.png
    506
    819
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 7 of Bala (US 8994206)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed provide Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa with Bala’s controllers 108 and control circuit, in order to detect a DC fault or error condition and respond to the fault by taking corrective action such as reducing the DC output (Bala; Col. 4, ll. 8-26 and Col. 6, ll. 19-34).  Note, controller 108 and control circuit, as taught by Bala, is applied for its function of detecting fault or error conditions and performing corrective action as a result of the fault, and not its location in the prior art.
Huang ‘463 in view of Huang ‘211, Pan, Nakagawa, and Bala does not teach a control circuit configured to: operate the first switch array in the first fault condition in response to identification of a fault between the first three-phase submachine and the first converter circuit; and operate the second switch array in the first fault condition in response to identification of a fault between the second three-phase submachine and the second converter circuit.
The recitation “a control circuit configured to: operate the first switch array in the first fault condition in response to identification of a fault between the first three-phase submachine and the first converter circuit; and operate the second switch array in the first fault condition in response to identification of a fault between the second three-phase submachine and the second converter circuit” is directed to an intended use of the controller and the control circuit.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Huang ‘463 in view of Huang ‘211, Pan, Nakagawa, and Bala comprising Bala’s controller 108 with the control circuit, Huang ‘463 in view of Huang ‘211’s first and second dual-wound rotary electric machines 48,46, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating the first switch array in the first fault condition in response to identification of a fault between the first three-phase submachine and the first converter circuit; and operating the second switch array in the first fault condition in response to identification of a fault between the second three-phase submachine and the second converter circuit, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the applied prior art, and is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Huang ‘463 in view of Huang ‘211, Pan, Nakagawa, and Bala.
Regarding Claim 9, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 8.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, does not teach a control circuit configured to: operate the first switch array in the second fault condition in response to identification of a fault between the third three-phase submachine and the third converter circuit; and operate the second switch array in the second fault condition in response to identification of a fault between the fourth three-phase submachine and the fourth converter circuit.
Bala teaches a similar first and second switch arrays (seen in Fig. 7) and
controllers 108 and a control circuit (seen in Fig. 7) configured to operate the first switch array [m], and operate the second switch array [n] (Col. 5, l. 61 - Col. 6, l. 34; Annotated Fig. 7, below).

    PNG
    media_image3.png
    506
    819
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 7 of Bala (US 8994206)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed provide Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa with Bala’s controllers 108 and control circuit, for the same reason as discussed in rejection of claim 7 above.
Huang ‘463 in view of Huang ‘211, Pan, Nakagawa, and Bala does not teach a control circuit configured to: operate the first switch array in the second fault condition in response to identification of a fault between the third three-phase submachine and the third converter circuit; and operate the second switch array in the second fault condition in response to identification of a fault between the fourth three-phase submachine and the fourth converter circuit.
The recitation “a control circuit configured to: operate the first switch array in the second fault condition in response to identification of a fault between the third three-phase submachine and the third converter circuit; and operate the second switch array in the second fault condition in response to identification of a fault between the fourth three-phase submachine and the fourth converter circuit” is directed to an intended use of the controller and the control circuit.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.


























































Huang ‘463 in view of Huang ‘211, Pan, Nakagawa, and Bala comprising Bala’s controller 108 with the control circuit, Huang ‘463 in view of Huang ‘211’s first and second dual-wound rotary electric machines 48,46, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating the first switch array in the second fault condition in response to identification of a fault between the third three-phase submachine and the third converter circuit; and operating the second switch array in the second fault condition in response to identification of a fault between the fourth three-phase submachine and the fourth converter circuit, for the same reason as discussed in rejection of claim 7 above.

Regarding Claim 11, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 10.  However, Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa, does not teach a control circuit configured to: operate the first switch array in the third fault condition in response to identification of a fault between the output of the first switch array and the first dc output bus; and operate the second switch array in the third fault condition in response to identification of a fault between the output of the second switch array and the second dc output bus.
Bala teaches a similar first and second switch arrays (seen in Fig. 7) and
controllers 108 and a control circuit (seen in Fig. 7) configured to operate the first switch array [m], and operate the second switch array [n] (Col. 5, l. 61 - Col. 6, l. 34; Annotated Fig. 7, below).

    PNG
    media_image3.png
    506
    819
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 7 of Bala (US 8994206)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed provide Huang ‘463 in view of Huang ‘211, Pan, and Nakagawa with Bala’s controllers 108 and control circuit, for the same reason as discussed in rejection of claim 7 above.
Huang ‘463 in view of Huang ‘211, Pan, Nakagawa, and Bala does not teach a control circuit configured to: operate the first switch array in the third fault condition in response to identification of a fault between the output of the first switch array and the first dc output bus; and operate the second switch array in the third fault condition in response to identification of a fault between the output of the second switch array and the second dc output bus.
The recitation “a control circuit configured to: operate the first switch array in the third fault condition in response to identification of a fault between the output of the first switch array and the first dc output bus; and operate the second switch array in the third fault condition in response to identification of a fault between the output of the second switch array and the second dc output bus” is directed to an intended use of the controller and the control circuit.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Huang ‘463 in view of Huang ‘211, Pan, Nakagawa, and Bala comprising Bala’s controller 108 with the control circuit, Huang ‘463 in view of Huang ‘211’s first and second dual-wound rotary electric machines 48,46, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating the first switch array in the third fault condition in response to identification of a fault between the output of the first switch array and the first dc output bus; and operating the second switch array in the third fault condition in response to identification of a fault between the output of the second switch array and the second dc output bus, for the same reason as discussed in rejection of claim 7 above.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘463 in view of Huang ‘211 and Pan, and further in view of Jia 2013/0088017. 
Regarding Claim 14, Huang ‘463 in view of Huang ‘211 and Pan teaches the invention as claimed and as discussed above for claim 1, and Huang ‘463 in view of Huang ‘211 and Pan further teach an arrangement comprising: the electrical system of claim 1 (see rejection of claim 1 above).  
Huang ‘463 further teaches
a first gas turbine engine having a first spool 28.
Huang ‘463 in view of Huang ‘211 and Pan, does not teach an arrangement comprising: a first gas turbine engine having a first spool; a second gas turbine engine different from the first gas turbine engine, and having a second spool; and 272018P01345 JEG the electrical system of claim 1, in which the first gas turbine spool is the first spool of the first gas turbine engine, and the second gas turbine spool is the second spool of the second gas turbine engine.
Jia teaches
an arrangement comprising (seen in Fig. 2): 
a first gas turbine engine 42 having a first spool 28; 
a second gas turbine engine 44 different from the first gas turbine engine 42, and having a second spool (implicitly 28) ([0021]; Fig. 2.  Jia teaches that the left and right engines systems may be identical; therefore, the second engine 42 second spool is also 28).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical system of Huang ‘463 in view of Huang ‘211 and Pan, to have the first dual-wound rotary electric machine 48 be mechanically coupled 5with the first spool 28 of the first gas turbine engine 42 and have the second dual-wound rotary electric machine 46 be mechanically coupled with the second spool 28 of the second gas turbine engine 44, as taught by Pan, in order to “provide DC power to various loads on the aircraft as needed” (Jia; [0032]).
Huang ‘463 in view of Huang ‘211, Pan, and Jia does not teach the electrical system of claim 1, in which the first gas turbine spool is the first spool of the first gas turbine engine, and the second gas turbine spool is the second spool of the second gas turbine engine.
However, Huang ‘463 in view of Huang ‘211, Pan, and Jia comprises Huang ‘463 in view of Huang ‘211’s first dual-wound rotary electric machine 48, comprising a first three-phase submachine 22 and a second three-phase submachine 24, that is mechanically coupled 5with the first spool 28 of Jia’s first gas turbine engine 42; Huang ‘463 in view of Huang ‘211’s second dual-wound rotary electric machine 46, comprising a third three-phase sub-machine 22 and a fourth three-phase sub-machine 24, that is mechanically coupled with the second spool 28 of Jia’s second gas turbine engine 44.  Therefore, the first gas turbine spool 28 is the first spool of the first gas turbine engine 42, and the second gas turbine spool 28 is the second spool of the second gas turbine engine 44.
Regarding Claim 16, Huang ‘463 in view of Huang ‘211, Pan, and Jia teaches the invention as claimed and as discussed above for claim 14, and Huang ‘463 further teaches 
the aircraft (aircraft) comprising the gas turbine 10 of claim 14 ([0002]).
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 01/05/2022, with respect to 35 U.S.C. 103 rejections of claims 1-3, 13 and 15 have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection, necessitated by Applicant’s amendment. The amendment introduced the new limitation “aircraft” in claim 1, which necessitated expanding the search, that consequently yielded the Nakagawa reference specifically teaching said switches to be used in aircraft electrical systems.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion












































































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741